Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 11/27/2021 wherein claims 1, 11 are amended, claims 4, 14 are canceled, leaving claims 1-3, 5-13, 15-20 pending of which claims 1, 11 are recited in independent form.  The Amendment adds distinguishing limitations to each of the independent claims and/or converts dependent claims to independent claims incorporating all necessary allowable subject matter as set forth above with respect to the art made of record.  
Regarding claim 1, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation "receiving a first 5G Session Management (SGSM) message comprising at least one mapped Evolved Packet System (EPS) bearer context for an inter-system change from the mobile communication network; determining that there is a semantic error in the mapped EPS bearer context; and sending a second 5GSM message to the mobile communication network to delete the mapped EPS bearer context in response to the semantic error being that the mapped EPS bearer context comprises an operation code indicating "Create new EPS bearer" or "Modify existing EPS bearer" and the resulting mapped EPS bearer context has invalid or missing mandatory parameters" wherein the prior art of record fails to disclose or make obvious the limitations.

With respect to the art made of record  including Non-Patent Literature Document “MA PDU Session Modification for ATSSS Parameters" (3GPPTSG-CTWG1 Meeting#119 C1-194196; August2019; ps.1-12, cited by the Applicant in the IDS Of 05/17/2021 and copy made of record) to Oppo et al (hereinafter d1) in view of Non- Patent Literature Document “3 Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access Stratum (NAS) Protocol for Evolved Packet System (EPS); Stage3 (Release16);"3GPP TS24.301 V16.2.0; ( ps.1-558 , September2019, cited by the Applicant in the IDS of 05/17/2021 and copy made of 
The Examiner notes the amendments of claim 1 to include: incorporating the limitations of claim 4;  replacing "determining whether the mapped EPS bearer context has one or more invalid or missing parameters" with "determining that there is a semantic error in the mapped EPS bearer context"; and replacing "sending a second 5GSM message to the mobile communication network to delete the mapped EPS bearer context in response to the mapped EPS bearer context has one or more invalid or missing parameters" with "sending a second 5GSM message to the mobile communication network to delete the mapped EPS bearer context in response to the semantic error being that the mapped EPS bearer context comprises an operation code indicating "Create new EPS bearer" or "Modify existing EPS bearer" and the resulting mapped EPS bearer context has invalid or missing mandatory parameters". The Examiner notes the amendments of claim 1 to include: incorporating the limitations of claim 14; replacing "determine whether the mapped EPS bearer context has one or 
Furthermore, even if combined, the references do not disclose or suggest the featured noted above in claims 1, 11. Accordingly as amended claim 1, 11 is patentable over the applied references. All of the other claims rejected under §103 are patentable for the same or similar reasons amended claim 1, 11 are patentable. Therefore the cited art of record does not anticipate or otherwise render the amended claims unpatentable for at least the reason that the cited art does not disclose, suggest, or enable each and every element of these claims. Therefore none of the cited references describe receiving a first 5G Session Management (SGSM) message comprising at least one mapped Evolved Packet System (EPS) bearer context for an inter-system change from the mobile communication network; determining that there is a semantic error in the mapped EPS bearer context; and sending a second 5GSM message to the mobile communication network to delete the mapped EPS bearer context in response to the semantic error being that the mapped EPS bearer context comprises an operation code indicating "Create new EPS bearer" or "Modify existing EPS bearer" and the resulting mapped EPS bearer context has invalid or missing mandatory parameters. Therefore, claims 1, 11 are patentable and is allowed. Independent claims 1, 11 have been amended to recite similar limitations as addressed above and are therefore for allow for the same 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
                                                                                                                                                                                                        /NATHAN S TAYLOR/Primary Examiner, Art Unit 2643